Title: To Thomas Jefferson from Robert Gamble, 13 May 1793
From: Gamble, Robert
To: Jefferson, Thomas



Sir
Richmond May 13. 1793

I had this honor the 10th. inst. since which Mr. N. Anderson has informed me he has wrote you on the same subject—And solicits your patronage, provided the Agency is an object worth attention, but if it will only be a trifling matter, he does not wish to deprive me of a trifle. He mentioned his desire to me, and urged as a motive, Why I ought to let him Join in the business of purchasing and shipping supplies to France—That he had two American Vessells ready to Load. As I have of my own, as much Flour as would Complete both Cargoes without a moments delay, The oportunity of two ships to Carry provisions to our suffering allies, was to my mind a desireable acquisition, But when on enquiry I am informed that those two Ships are the Powhatan and Hariet, both sent out from London for the express purpose of taking off two Cargoes of Tobacco, which is Consigned to Mr. Andersons friends there, and are actually loading—And No Ships till these are to make the Voyage, and probably return, or not, as Wm. Anderson & Co. thinks  proper—I am astonished. The present moment was what I had in View. Two agents at this place can do no more than one—We should only be in each others way, and probably rivals to raise the Flour, &c. in price. I forbear to give any opinion of what might be construed as the motives of my friend whom I respect. I troubled you on the occasion as a Virginian and friend to Human liberty, And having Trespassed, on your time, the reasons which occurs in this letter will apologize for this second intrusion. I can only repeat that no person here will execute Such a commission (as is presumeable will be given to some person here) with more Zeal and oeconomy, than I will endeavor to do; I have as much in my power as my Neighbor, And if Government will advance the Money in whole or in part, And Guarantee Mr. Genets Bills, so as to give them a credit, all will be then wanting, is a few Vessells to obtain from this River handsome Aid in provisions &c. for Our friends.
Having established at Norfolk and Alexandria Correspondants of ability and integrity all the supplies from Virginia can with promptness be procured—Norfolk and Suffolk, is the place for Naval stores.
Did I think it necessary on this occasion I would have Wrote to the President and obtained from Gentlemen of the highest responsibility letters of Assurance to him and you. But at this eventful Moment when the Minds of all and especially His must be deeply engaged, I did not wish to intrude a matter that in Some respects are of a secular nature when he can have little liesure for things of a private tendency. Therefore having taken the liberty with you, you will if Necessary Mention me to the President. If any security is required I named some Gentlemen to you, And can add to the Number. I confide in your disposition to oblige, and as much as Government can do Will I trust meet your Zealous Concurrence. A Measure of this kind will give relief abroad—And add fresh Motives to Industry amongst our Virginia farmers at home. I am with highest sentiments of respect Your Mo. Obt Hu St

ro. gamble

